Citation Nr: 9909799	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to June 
1981.

This appeal arose from an August 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The United Stated Court of Veterans Appeals has held that if 
a claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing her case.



FINDING OF FACT

The appellant has not been shown by competent evidence to 
suffer from PTSD which can be related to her period of 
service.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 indicated that she served during 
peacetime as a Dental Officer.  She received no decorations 
or badges.

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a psychiatric 
disorder.  She was granted a hardship discharge after noting 
that she had been separated from her children.  During a 
quadrennial examination conducted in February 1991, she 
checked "yes" next to depression or excessive worry.  
However, the objective examination was within normal limits.

The veteran was seen by the VA Mental Health Clinic and a 
social worker in October 1996.  She noted that she had been 
depressed ever since losing her job in January 1996.  She 
indicated that she had been unable to find steady employment 
since that time and was experiencing symptoms of anxiety, 
anger and feelings of worthlessness.  She indicated that her 
first two husbands had been physically abusive; at the time 
of this treatment she was married to her third husband, who 
had left her after a couple of months and was living in New 
Zealand.  A mental examination checklist dated on October 2, 
noted that she was alert and in mild distress at the time of 
the interview.  She appeared to be worried and displayed poor 
eye contact.  She was talkative and her speech was rapid and 
emotional.  There was no speech impairment, her mood was 
anxious and her affect was appropriate.  Her thoughts were 
tangential, being centered around her feelings of 
worthlessness and her religion.  She denied any 
hallucinations or delusions and it was noted that she tended 
to rationalize and intellectualize.  The diagnosis was 
adjustment disorder with depressed mood.  On the 15th, she 
stated that she had been "mistreated" by the military, but 
provided no details.  Her parents had wanted to commit her, 
but she left the country and joined the Hare Krishna 
movement.  The examiner noted that she was a very needy 
woman, who had fallen on hard times.  She viewed herself as a 
victim, describing discrimination because of her gender.  It 
was commented that her ideas and plans seemed unrealistic.

In October 1996, the veteran submitted a statement concerning 
her claimed inservice stressors.  Two incidents in particular 
had been very upsetting to her.  The first occurred in 1973 
to 1975, when she was a dependent of her husband, who was a 
dentist in the military at the time.  After the birth of 
their son, her husband had presented her with the consent 
form for a vasectomy.  She indicated that, because she was 
dependent on him, she felt compelled to sign the form.  She 
noted that the military provided no counseling for her to 
deal with this.  The second incident occurred when she was in 
the military in 1980.  She stated that she had requested a 
duty station closer to her children; instead, she was given a 
hardship discharge.  Again, she said that she was not offered 
any counseling.  During service, she also became pregnant by 
her fiancé; she aborted the pregnancy, reportedly without 
benefit of counseling.  Finally, she claimed that she was 
raped by a senior orthodontist, after which she again became 
pregnant and had an abortion.  She stated that all of these 
stressors lead to her breakdown in 1981 or 1982.  She said 
that her parents and her brother petitioned for guardianship, 
but that she went to India, where she lived a communal, 
spiritual and celibate life for 6 years.

VA examined the veteran in March 1997.  She again referred to 
her first husband's vasectomy and her abortion as sexually 
traumatic experiences that caused her mental breakdown.  
Significantly, she made no mention of the claimed rape and 
the second abortion during this examination.  She indicated 
that she is a licensed dentist in Vermont, but that she had 
been "laughed" out of the dentistry community because of 
her religion.  The mental status examination noted that she 
was alert, cooperative and oriented in three spheres.  She 
displayed good eye contact and readily engaged in 
conversation.  She denied hallucinations, as well as 
homicidal or suicidal ideations.  Her insight and judgment 
were good.  She described her mood as "being happy" and the 
examiner noted that her affect was kind of silly at times and 
inappropriate.  Her thought processes were goal directed and 
her memory was intact.  She did refer to some trouble falling 
and staying asleep.  She indicated that she had some guilt 
feelings about her past abortion.  There was no evidence of 
looseness of associations or flights of ideas.  The examiner 
commented that the veteran followed the Hare Krishna religion 
and that this had affected her life tremendously.  She felt 
that her religion had prevented her from succeeding 
professionally and she noted that she spent most of her free 
time working for her religion.  There was no evidence of a 
delusional thought process, nor was there any indication of 
any cognitive impairment.  Finally, she displayed no 
vegetative signs of depression.  The diagnosis was no 
psychiatric diagnosis at this time.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  The only diagnosis of 
record is an adjustment disorder with a depressed mood.  The 
VA examination conducted in March 1997 found no psychiatric 
disorder at all.  Therefore, an unequivocal diagnosis of PTSD 
has not been established.  As a consequence, the first prong 
of the test to establish well groundedness pursuant to Cohen, 
supra., has not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is noted that the veteran was not engaged in 
combat.  The veteran served only during peacetime as a 
dentist.  According to Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993), when it has been determined that a veteran was not 
engaged in combat, "....the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  (cite omitted).  Instead, the record must 
contain service records which corroborate the veteran's 
testimony as to the occurrence of the alleged stressor."  
See also Swann v. Brown, 5 Vet. App. 229 (1993); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  There is no evidence of 
record that the veteran experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury to self or others, which 
resulted in a response of intense fear, helplessness or 
horror.  While the veteran has contended that she was 
traumatized by her first husband's vasectomy and by the 
distance she was forced to serve from her children, as well 
as by an abortion and an alleged rape, there is no 
corroboration in the record that any of these events 
occurred.  As a result, the second prong of the Cohen test, 
the incurrence of a stressor, has not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

